DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 11/16/2021.  Claims 1-14 are pending.

Drawings
The drawings were received on 11/16/2021.  These drawings are unacceptable.  Applicant has agreed to make appropriate corrections to the drawings as outlined in the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ye Ren on 11/17/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, at line 17, before “threshold”, delete “predetermined”, insert - - predefined - -.

In claim 1, at line 17, after “control pressure”, delete “fluctuationsin”, insert - - fluctuations in - -.

In claim 3, at line 3, after “maxima exceeding the”, delete “predetermined”, insert - - predefined - -.

In claim 4, at line 3, after “maxima exceeding the”, delete “predetermined”, insert - - predefined - -.

In claim 14, at line 13, after “maxima exceeding the”, delete “predetermined”, insert - - predefined - -.

In claim 14, at line 14, before “of the timespans”, delete “predeterminednumber”, insert - - predetermined 

number - -.

In claim 14, at line 17, before “threshold”, delete “predetermined”, insert - - predefined - -.
Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Fig. 1, box 11 will have text label and will have control lines extending from controller to controlled element(s).  In Fig. 5, descriptive text will be included for each generic symbol (rectangles and diamonds) to identify the function of each one.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for allowance were provided in the Office action mailed 9/16/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741